Title: From Thomas Jefferson to Lafayette, [26 March?] 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dear Friend
Paris [26 Mch.?] 1789.

I am plagued to death with the applications of people who knowing the friendship you are so good as to entertain for me, wish to make use of it for their purposes. In general I get rid of them by a positive refusal to add to the thousands of applications and perplexities which you have already. You will see that the inclosed however cannot be parried altogether. I cannot refuse to send it to you. But I beg of you to consider this (and any other similar instance which may occur if any other should occur) as extorted from me by particular circumstances which must have no influence on you, and to which it is not my [wish] you should pay any other attention than you would have paid had the application gone from the party himself directly, and not through me. I do not desire that your friendship for me should be used as a property for other people. Adieu yours affectionately,

Th: Jefferson

